Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2,021,015) in view of Cheng (CN 208129720).
Re claim 1: Muller teaches a cosmetic container comprising: a base (11, fig. 1) that defines an interior (interior of 11, fig. 2); an insert (insert in 11, fig. 7) located in the interior of the base (see annotated fig. 2), wherein the insert (see fig. 2) defines a reservoir (space of 18, fig. 1) for receiving a viscous cosmetic product (powder compartment, see Col. 1 lines 39-45); a power source (25, fig. 2); one or more arrays of lighting elements (23', fig. 2) supported by the insert (see fig. 2) that are able to receive power from the power source (25); an on/off switch (27, fig. 1) that is able to establish or interrupt the flow of electricity from the power source (25) to the one or more arrays of lighting elements (23); and a lid (12, fig. 1) that is hingedly attached 

    PNG
    media_image1.png
    426
    635
    media_image1.png
    Greyscale

However, Muller fails to teach the opening that passes through the lid.
Cheng teaches an opening (opening of 11, fig. 3) that passes through the lid (2, fig. 3).
Therefore, in view of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an opening through the lid of Muller where the one-way mirror is supported in the opening that passes through the lid, in order to reduce the weight and amount of material used to manufacture the lid.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a variable transparency film that is placed onto the outside surface of the one-way mirror, and a voltage converter, wherein the power source and voltage converter are able to maintain a voltage difference between opposite surfaces of the variable transparency film that is effective to render the film transparent with respect to claim 2 as specifically called for in the claimed combinations.
Claims 3-5 are allowable since they are dependent upon claim 2.

Claim 6 is allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base; a transparent surface supported in an opening that passes through the lid, the transparent surface having an inside surface and an outside surface; a variable transparency film that is placed onto the outside surface of the transparent surface, a voltage converter, wherein the power source and voltage converter are able to maintain a voltage 
The closest prior art, Muller (US 2,021,015), teaches a cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base, an on/off switch that is able to establish or interrupt the flow of electricity from the power source to the variable transparency film and to the one or more arrays of lighting elements
However, Muller, does not include a transparent surface supported in an opening that passes through the lid, the transparent surface having an inside surface and an outside surface; a variable transparency film that is placed onto the outside surface of the transparent surface, a voltage converter, wherein the power source and voltage converter are able to maintain a voltage difference between opposite surfaces of the variable transparency film that is effective to render the film transparent as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Muller reference in the manner required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tokushita (US 2005/0231835), Lan (US 2007/0121315), Kudma (US 7,311,416), and Lin (US 2009/0323319) all disclose a cosmetic container with a light source arranged on a lid do not disclose a variable transparency film.
Omote et al. (US 2010/0128204), Miller et al.  (US 2017/0264118), Topfeel (CN 207721394) and Kang (KR 20-0433784) cited in WIPO application of Yan (WO 2022020401).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ZHENG SONG/Primary Examiner, Art Unit 2875